         Case 3:18-cv-01367-AC       Document 23   Filed 02/08/19   Page 1 of 4




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
ALISON MILNE, OSB #155212
Assistant United States Attorney
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2902
Phone: 503.727.1033
Email: alison.milne@usdoj.gov
        Attorneys for Defendant

ANDREW Z. TAPP, Florida Bar #68002
Pro Hac Vice
Metropolitan Law Group, PLLC
1971 W. Lumsden Road, #326
Brandon, FL 33511-8820
Phone: 813.228.0658
Email: Andrew@Metropolitan.legal

ROBERT E. REPP, OSB #742687
P.O. Box 148
Marylhurst, OR 97036
Phone: 503-701-9659
Email: Repp.medlaw@gmail.com
       Attorneys for Plaintiff



                         UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



  ASTORIA DOWNTOWN MARKET, et                 Case No.: 3:18-cv-01367-AC
  al.,

                      Plaintiffs,             JOINT STATUS REPORT
  v.

  UNITED STATES OF AMERICA,

                      Defendant.




Page 1       Joint Status Report
           Case 3:18-cv-01367-AC          Document 23     Filed 02/08/19      Page 2 of 4




          In accordance with the Minute Order the Court issued January 25, 2019 (ECF 22),

Defendant United States of America and Plaintiffs Astoria Downtown Market and Samuel

McDaniel (“Plaintiffs”) hereby respectfully file this joint status report in the above-captioned

action.

          Defendant filed its Unopposed Motion for a Stay of Case Deadlines in Light of Lapse of

Appropriations January 23, 2019. This Court granted Defendant’s motion on January 25, 2019,

and directed the parties to file a joint status report with a proposed scheduling order 14 days after

the end of the lapse of appropriations.

          During the lapse of appropriations which began December 21, 2018, and ended January

25, 2019, employees at the Department of Agriculture’s Food and Nutrition Service (“FNS”) as

well as the attorney assigned to the case at the U.S. Department of Agriculture (“Agriculture

attorney”) were furloughed and were unable to finish preparing and reviewing the Administrative

Record for this case. Counsel for Defendant was also prohibited from working on this case.

Employees at FNS, the attorney at the U.S. Department of Agriculture assisting with this case

and Counsel for the Defendant have since returned to work. Counsel for Defendant expects to

receive the finalized Administrative Record in time to meet the deadline to file the administrative

record in accordance with proposed scheduling order outlined below.

//

//

//

//

//

//



Page 2           Joint Status Report
            Case 3:18-cv-01367-AC         Document 23     Filed 02/08/19   Page 3 of 4




The parties have conferred and submit the following proposed scheduling order:


    Requirement                      Deadline prior to Stay       Proposed Deadline

    Filing of Administrative         February 4, 2019             March 4, 2019
    Record

    Filing of Plaintiff’s Motion     March 29, 2019               May 6, 2019
    for Summary Judgment


    Filing of Defendant’s cross-     April 19, 2019               May 28, 2019
    motion and response to
    plaintiff’s motion

    Filing of Plaintiff’s reply in   May 3, 2019                  June 11, 2019
    support of their motion

    Filing of Defendant’s reply      May 17, 2019                 June 25, 2019



 
 
 
Respectfully submitted this 8th day of February, 2019.



DATED: February 8, 2019                  By:   s/ Andrew Z. Tapp
                                               ANDREW Z. TAPP, Florida Bar #68002
                                               Pro Hac Vice
                                               Metropolitan Law Group, PLLC
                                               1971 W. Lumsden Road, #326
                                               Brandon, FL 33511-8820
                                               Phone: 813.228.0658
                                               Email: Andrew@Metropolitan.legal




Page 3             Joint Status Report
         Case 3:18-cv-01367-AC        Document 23       Filed 02/08/19     Page 4 of 4




DATED: February 8, 2019              By:                                                 *
                                            ROBERT E. REPP, OSB #742687
                                            P.O. Box 148
                                            Marylhurst, OR 97036
                                            Phone: 503-701-9659
                                            Email: Repp.medlaw@gmail.com
                                            Attorneys for Plaintiff


DATED: February 8, 2019              By:    BILLY J. WILLIAMS
                                            United States Attorney
                                            District of Oregon


                                            s/ Alison Milne
                                            ALISON MILNE, OSB #155212
                                            Assistant United States Attorney
                                            1000 SW Third Avenue, Suite 600
                                            Portland, OR 97204-2902
                                            Phone: 503.727.1033
                                            Email: alison.milne@usdoj.gov
                                            Attorneys for Defendant




*Mr. Tapp advises that Mr. Repp was unavailable to provide his consent to this filing, but should
the Court require it, Mr. Repp’s consent will be obtained at a later date.



Page 4        Joint Status Report
